t c summary opinion united_states tax_court james dwain jill r haws petitioners v commissioner of internal revenue respondent docket no 19830-02s filed date patrick d costello for petitioners kelley a blaine for respondent thornton judge this case was heard pursuant to the provisions of sec_7463 the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority this case arises from a petition for judicial review filed pursuant to sec_6330 the issue for unless otherwise indicated all section references are to the internal_revenue_code as amended decision is whether the appeals_office determination to proceed with a proposed levy should be sustained background when petitioners filed their petition they resided in boise idaho petitioners are married and for all relevant years filed joint federal_income_tax returns on date petitioners filed an untimely joint federal_income_tax return they reported a dollar_figure tax_liability but did not include payment with their return on date respondent assessed petitioners’ reported tax_liability after allowing them a dollar_figure earned_income_credit plus a dollar_figure addition_to_tax for late filing of their return a dollar_figure addition_to_tax for failing to pay tax and dollar_figure interest on that same date respondent issued to petitioners a statutory notice of balance due petitioners also failed to pay taxes for their and tax years the unpaid taxes for these years were the subject of a prior collection proceeding culminating in a sec_6330 appeals_office hearing that occurred sometime in early on date petitioners signed a form 433-d installment_agreement the installment_agreement prepared by appeals officer bob baker the installment_agreement states that it covers the tax years and notwithstanding this statement petitioners believed on the basis of their communications with appeals officer baker that it covered all years for which they owed tax including the installment_agreement lists the amount owed as dollar_figure and states that petitioners agree to pay this amount plus interest and penalties in monthly installments of dollar_figure commencing date and continuing until the total liability is paid in full pursuant to this agreement petitioners made the following payments as reflected in respondent’s transcripts of account date date date date date dollar_figure respondent’s transcripts of account reflect that the first three payments were credited against petitioners’ tax_liability as was dollar_figure of the date payment which apparently brought petitioners’ balance to zero the dollar_figure balance of the date payment and the one the record does not reveal why the form 433-d states that the first installment_payment was due months before petitioners signed the form 433-d installment_agreement the installment_agreement we surmise that there was a delay between the preparation of the form 433-d and petitioners’ signing it subsequent dollar_figure payment were credited against petitioners’ tax_liability at some point apparently after date petitioners received notice from respondent of an unpaid tax_liability that exceeded the amount indicated on the installment_agreement they made inquiries of appeals officer baker who advised them to make no more installment payments until he ascertained what had happened on date respondent issued to petitioners a notice_of_intent_to_levy with respect to their unpaid tax on or about date petitioners filed a form request for a collection_due_process_hearing signed only by mr haws on the form mr haws’ explanation of his reasons for disagreeing with the proposed collection action states in its entirety i have paid taxes as agreed thru appeals advocates office in respondent’s transcripts of accounts each of the five payments is described as a miscellaneous payment the only explicit references to the installment_agreement in respondent’s transcripts of accounts are identical entries for petitioners’ and tax years which simply state installment_agreement these entries are dated date--some months after the installment_agreement was executed and after petitioner had already made five payments pursuant to the installment_agreement the record does not reflect what further communications if any petitioners might have had with appeals officer bob baker on date respondent’s settlement officer richard stefanski conducted a telephone hearing with mr haws with respect to petitioners’ unpaid tax in that hearing mr haws argued that the joint tax_liability could be no greater than dollar_figure the amount shown on the form 433-d mr haws further argued that the dollar_figure liability had been fully satisfied through various payments and overpayment credits settlement officer stefanski reviewed the administrative file and respondent’s transcripts of petitioners’ accounts and determined that the balance due for was greater than dollar_figure on date the appeals_office issued mr haws a notice_of_determination sustaining the proposed levy for the appeals_office determined that the liability was due and owing that mr haws had not shown or documented otherwise and that without payment in full or in installments or other resolution such as an offer_in_compromise or demonstration of financial hardship appeals must sustain the proposed levy attached to the notice_of_determination is settlement officer stefanski’s memorandum which states in pertinent part the current assessed balance due for petitioners’ tax_year stands at dollar_figure and the balance due today including penalty and interest accruals stands at dollar_figure mr haws had previously entered into an installment_agreement during a collection_due_process cdp hearing in in boise which included the period as well as other periods for which liabilities existed and though was not one of the periods at issue in that hearing it had to be included in the installment_agreement since all periods have to be included in an agreement for approval of that agreement mr haws insisted that the installment_agreement was a binding contract for the amount of dollar_figure only and that he should not have to pay more i told mr haws that what he was suggesting was an offer_in_compromise not an installment_agreement since the balance due including penalty and interest was greater than dollar_figure i asked mr haws if he wanted to submit an offer_in_compromise in the context of the cdp hearing or a financial statement to demonstrate financial hardship but he said no he wanted to go to tax_court to contest the balance due instead on date the trial was held in this case on date respondent filed a motion to dismiss jill r haws for lack of jurisdiction on the ground that no notice_of_determination was issued to her for on date petitioners filed their memorandum in opposition to respondent’s motion a the parties’ positions discussion petitioners contend that when they entered into the installment_agreement appeals officer baker had represented to mr haws that it would cover all unpaid tax_liabilities then outstanding in accordance with what respondent admits to be established policy regarding installment agreements therefore petitioners argue if the year was not included in the installment_agreement then it must be because their balance due was zero alternatively petitioners contend that regardless of whether the tax_year was included in the installment_agreement respondent should be equitably estopped from collecting from them more than the dollar_figure listed on the form 433-d respondent’s position is confused and inconstant as previously noted respondent’s notice_of_determination expressly states that the installment_agreement which petitioners signed on date included the period as well as other periods for which liabilities existed in his trial memorandum filed at trial respondent argues that petitioners entered into an installment_agreement with respect to the unpaid tax_liability on date and then failed to make any voluntary payments on the installment_agreement on opening posttrial brief respondent contends ambivalently that on date an installment_agreement between petitioner james haws and the service became effective or was entered onto the service’s computer systems for tax_year in addition to the years affected by the prior cdp case on reply brief respondent this proposed finding of fact tracks the parties’ stipulation number four except for the final phrase in addition to the years affected by the prior cdp case which does not appear in the stipulation falls largely silent on this issue but seems to acknowledge that not listing as a year covered in the installment_agreement might be regarded as an isolated act of misconduct b whether the installment_agreement included we first address respondent’s sometime assertion that on date petitioners entered into an installment_agreement that covered their tax_liability this position is inconsistent with respondent’s sometime position that the tax_year had to be included in the installment_agreement which petitioners signed on date moreover there is no evidence to support it it is true that respondent’s transcript of account for petitioners’ tax_year shows an entry dated date stating without elaboration installment_agreement but it is also true that petitioners’ and transcripts of account show identical entries also dated date it seems most likely that all these the transcripts of petitioners’ and accounts contain entries on date with a transaction code of and an action code of which indicate an approved installment_agreement for that date see internal_revenue_manual sec_5 effective date to date the forms certificate of assessments payments and other specified matters for and reflect a corresponding entry for an installment_agreement for each taxable_year it is unclear why the transcript of petitioners’ account does not also show an entry for the installment_agreement we surmise that this seeming omission might be due to the fact that petitioners’ balance had been extinguished by continued date entries represent belated recordations of the date installment_agreement on the basis of the limited evidence in the record and respondent’s failure adequately to explain his own administrative processes or even to maintain a consistent position with respect thereto we conclude that petitioners and respondent mutually intended to include in the date installment_agreement all years including as to which petitioners had unpaid tax_liabilities we further conclude that in drafting the installment_agreement respondent’s employees or agents inadvertently omitted any reference to the tax_year and also inadvertently omitted the corresponding amount of unpaid tax we further conclude that notwithstanding these erroneous omissions respondent regarded the installment_agreement as covering petitioners’ tax_year as reflected by the date entry on petitioners’ transcript of account consequently we agree with petitioners that the installment_agreement covered their year as explained below however we disagree with petitioners that the installment_agreement by listing a total amount owed for all tax periods that was less than their unpaid tax_liability thereby abrogated or limited their obligation to pay their taxes continued date when the installment_agreement was recorded for the other years c effect of the noninclusion of petitioners’ taxes in the installment_agreement the parties agree that respondent’s established policy is to include all balance due accounts in an installment_agreement contrary to petitioners’ assertion however it does not follow that noninclusion of a balance due for a particular year thereby eliminates it we have concluded that the noninclusion of the balance due was most likely a mistake respondent’s transcripts of petitioners’ accounts which are in evidence and which petitioners do not directly challenge show that at all relevant times including now petitioners have had an outstanding unpaid balance for their tax_year we are unconvinced that the appropriate remedy for respondent’s ostensible mistake is to grant petitioners a windfall of a portion of their otherwise undisputed tax_liability in this regard we note that respondent is not authorized to compromise a liability except as provided in sec_7122 regarding offers in compromise see harbaugh v commissioner tcmemo_2003_316 it is well settled that sec_7122 and the regulations thereunder provide the exclusive method of effectuating a valid compromise of assessed tax_liabilities unlike an offer_in_compromise an installment_agreement necessitates full payment of the tax_liability involved without compromise see sec_301_6159-1 proced admin regs providing that an installment_agreement allows the taxpayer to satisfy a tax_liability by making scheduled periodic_payments until the liability is fully paid emphasis added internal_revenue_manual sec_5 effective date to date see also willis v commissioner tcmemo_2003_ in any event petitioners make no claim and the record provides no basis for concluding that they entered into an offer_in_compromise with respondent we are also unpersuaded by petitioners’ contention that respondent should be equitably estopped from collecting more than the dollar_figure shown on the form 433-d as a general matter the doctrine_of equitable_estoppel is applied against the commissioner ‘with the utmost caution and restraint’ 76_tc_209 quoting 67_tc_612 affd 810_f2d_209 d c cir see also 90_tc_684 the court_of_appeals for the ninth circuit has held that before the commissioner may be estopped from collecting taxes the taxpayer must establish in addition to the usual elements of estoppel ‘affirmative mis conduct going beyond mere negligence’ and must also show ‘that the government’s act will cause a serious injustice and the imposition of estoppel after respondent informed petitioners that they owed additional_amounts for petitioners submitted an offer_in_compromise offering to pay zero taxes consistent with the installment_agreement respondent rejected petitioners’ offer_in_compromise for a failure to submit sufficient information will not unduly harm the public interest ’ 1_f3d_932 9th cir quoting 911_f2d_324 9th cir affirmative misconduct requires ongoing active misrepresentations or a pervasive pattern of false promises as opposed to an isolated act of providing misinformation 875_f2d_699 9th cir river city ranches ltd v commissioner tcmemo_2003_150 in the instant case we are unpersuaded that there was any affirmative misconduct on the part of respondent’s employees or agents at most there appears to have been an isolated mistake in failing to list the tax_year and include the unpaid tax_liability on the form 433-d petitioners do not assert and there is no evidentiary basis for concluding that any of respondent’s employees or agents ever represented to petitioners that any of their unpaid tax_liabilities including their tax_liabilities would be compromised or eliminated pursuant to the installment_agreement accordingly we are unpersuaded that respondent should be estopped from collecting more than the dollar_figure listed on the form 433-d nevertheless for the reasons described below we do not the form 433-d itself makes no such representation as it omits mention of both the tax_year and the unpaid tax_liability sustain the appeals_office determination that the proposed levy should proceed d verification requirement under sec_6330 the appeals officer is required to investigate and verify that the requirements of any applicable law or administrative procedure have been met sec_6330 does not require the commissioner to rely on a particular document to satisfy the verification requirement contained therein and the appeals officer may generally rely on transcripts of account see mcintosh v commissioner tcmemo_2003_279 or forms see 117_tc_183 to satisfy the verification requirement see also kuglin v commissioner tcmemo_2002_51 if the transcripts of account or forms reveal irregularities however further investigation is required see eg 10_f3d_1440 9th cir lunsford v commissioner supra settlement officer stefanski relied solely on transcripts of account to verify that the requirements of any applicable law or administrative procedure have been met these transcripts showed that an installment_agreement was approved on date for petitioners’ and tax_liabilities although settlement officer stefanski acknowledged that the tax_liability was included in the installment_agreement he ultimately determined that this circumstance had no relevance in this collection proceeding because the installment_agreement could not limit petitioners’ tax_liability to dollar_figure consequently the appeals_office sustained the proposed levy pursuant to sec_6331 however no levy may be made with respect to any unpaid tax during the period that an installment_agreement is in effect for payment of the tax consequently settlement officer stefanski and we having concluded that the installment_agreement covered petitioners’ tax_year the proposed levy action is inappropriate if the installment_agreement is still in effect there is no evidence in the record to suggest that it is not by statute respondent is required to give petitioners at least days’ notice before terminating the installment_agreement see sec_6159 there is no suggestion in the record that respondent ever gave petitioners any such notice mr haws’s unrefuted testimony is that he stopped making installment payments on the advice of appeals officer baker to await further deliberations by the appeals_office and not because the installment_agreement was terminated in these circumstances we cannot agree that the appeals_office properly verified that the requirements of applicable law or administrative procedure were met with respect to petitioners’ tax_liability insofar as the installment_agreement is still in effect the proposed levy is barred by sec_6331 insofar as respondent has sought or seeks to terminate the installment_agreement there is no suggestion that the notice procedures of sec_6159 have been met consequently on the instant record we conclude and hold that the appeals_office has failed to verify that the requirements of any applicable law or administrative procedure have been met pursuant to sec_6330 e remand to appeals_office in appropriate circumstances we may remand a sec_6330 case to the internal_revenue_service appeals_office for further investigation and consideration of the taxpayer’s arguments see 121_tc_8 lunsford v commissioner t c pincite harrell v commissioner tcmemo_2003_271 for the reasons discussed above we remand this case to the appeals_office for an additional hearing to further investigate and consider the effect of the installment_agreement on the proposed levy on remand if it is determined that the installment_agreement has not been terminated petitioners should be given an opportunity to continue making payments under it to satisfy their unpaid liability and any remaining liability with respect to the other years covered by the installment_agreement insofar as the interruption of petitioners’ payments under the installment_agreement may have resulted from incorrect payout information contained on the form 433-d or from their following the advice of respondent’s employees or agents to discontinue their installment payments the appeals_office should consider whether it is appropriate to abate interest associated with such delay cf douponce v commissioner tcmemo_1999_ in light of the confusion caused by respondent’s errors in processing this case petitioners should also be allowed to make and the appeals_office should consider a new offer_in_compromise or a new installment_agreement on remand the appeals_office should also determine whether mrs haws should have been included in the notice_of_determination we point out that petitioners are joint filers the levy is proposed for a joint tax_liability and respondent issued a notice_of_intent_to_levy addressed to both petitioners also the administrative record shows that throughout this proceeding respondent has addressed correspondence to both petitioners further there is no evidence that respondent contacted mrs haws regarding her failure to sign form see administration internal_revenue_manual cch sec at big_number effective date stating that appeals should attempt to get written confirmation from a nonsigning spouse whether he or she also wishes a hearing accordingly we withhold action on respondent’s motion to dismiss for lack of jurisdiction as to mrs haws to permit the record to be supplemented on remand in any event we anticipate that mrs haws will be treated in the same manner as mr haws if any administrative resolution is reached in this case in light of the foregoing an appropriate order will be issued
